Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  SHAREZA WILKERSON,

                 Plaintiff,                                   CASE NO.:

  v.

  DENTAQUEST, LLC

              Defendant.
  ______________________________________/

                                           COMPLAINT

          COMES NOW, Plaintiff, Shareza Wilkerson (hereafter “Plaintiff” or “Mrs. Wilkerson”),

  by and through the undersigned counsel, and files this Complaint for damages against Defendant,

  DentaQuest, LLC (hereafter “Defendant” or DentaQuest”), and in support states the following:


                                   NATURE OF COMPLAINT

          1.     This is an action for employment discrimination.

          2.     This action seeks declaratory relief and damages for Defendant’s unlawful

  employment discrimination on the basis of race in violation of Title VII of the Civil Rights Act of

  1964 42 U.S.C. §§ 2000e. et seq. (hereafter “Title VII”), as amended by the Civil Rights Act of

  1991.

                                      JURISDICTION AND VENUE

          3.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

  1343.

          4.     Defendant is an “employer” engaged in an industry affecting commerce as defined

  by 42 U.S.C. § 2000e(b).
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 11




          5.      Defendant is actively engaging in business within the Southern District of Florida.

  Additionally, a substantial portion of the facts and circumstances alleged in this Complaint

  occurred in this District.

          6.      Therefore, pursuant to 28 U.S.C. § 1391, venue is appropriate in this Court.

                                                  PARTIES

          7.      Plaintiff, Shareza Wilkerson (“Plaintiff” and/or “Mrs. Wilkerson”), is a Black

  female residing in Miami-Dade County, Florida and is otherwise sui juris.

          8.      Defendant, DentaQuest, is qualified and licensed to do business in the State of

  Florida, and at all times material hereto has conducted business within this District.

          9.      Plaintiff timely filed her charge of discrimination against Defendant with the Equal

  Employment Opportunity Commission (EEOC).

          10.     On February 18, 2021, the EEOC issued Plaintiff her “Notice of Right to Sue”

  (“Notice”) A copy of the Notice is attached as Exhibit A.

          11.     Plaintiff received the Notice on February 24, 2021.

          12.     This action is timely in that it is commenced within ninety (90) days of Plaintiff’s

  receipt of the Notice.

                                          FACTUAL ALLEGATIONS

          13.     Plaintiff began employment at DentaQuest on July 12, 2010, as a Manager in the

  Contact Center Operations Department.

          14.     Dentaquest is an insurance provider for low-income individuals who are Medicaid

  and Medicare eligible and seeking dental coverage.

          15.     Dentaquest serves the majority of its patients through contracts with government

  entities in low-income communities.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 11




         16.     Dentaquest is automatically selected as the dental plan for children and adults who

  are eligible for Medicaid.

         17.     Dentaquest’s insurance plans are available through the services of local

  independent medical providers.

         18.     Plaintiff was responsible for overseeing the daily operation of the Florida Center.

         19.     Specifically, Plaintiff determined call center operational strategies by conducting

  needs assessments, performance reviews, capacity planning, and cost/benefit analyses.

         20.     Plaintiff’s role included meeting call center financial objectives by estimating

  requirements, preparing an annual budget, scheduling expenditures, analyzing variances, and

  initiating correction of any adverse performances.

         21.     When Plaintiff began employment with the Defendant she initially reported to John

  Conroy, the former Vice President of the Contact Center Operations Department.

         22.     In January 2019, Mr. Conroy was replaced by Kelly Reed, a White female.

         23.     During this time, Mrs. Wilkerson was the only higher-lever Black Manager.

         24.     In August of 2019, Ms. Reed assigned Patrick McDermott, a White male supervisor

  out of Milwaukee to oversee Mrs. Wilkerson’s her department, without explanation or reason.

         25.     Mr. McDermott held the same level and position as Mrs. Wilkerson, yet he was

  based in a Milwaukee at a separate and distinct center.

         26.     At the time, no other managers at Mrs. Wilkerson’s level were given a supervisor

  to monitor and oversee their work.

         27.     Ms. Reed singled Mrs. Wilkerson out in front of other managers for unnecessary

  and improper reasons.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 11




         28.     Plaintiff informed HR about Ms. Reed’s actions August 2019 and no actions were

  taken to address the racial targeting by Ms. Reed.

         29.     For instance, Ms. Reed accused Mrs. Wilkerson of causing over $800,000 in

  delinquent invoices. This claim was false.

         30.     Ultimately, Ms. Reed admitted that there was only $50,000 remaining in delinquent

  invoices.

         31.     Ms. Reed would single out Mrs. Wilkerson on group chats with other managers for

  not being present on the chat when Ms. Reed knew that Mrs. Wilkerson was at Company mandated

  Leadership Program events. Claiming that Mrs. Wilkerson did not provide advance notice yet there

  were numerous email and calendar reminders sent directly to Ms. Reed by Mrs. Wilkerson.

         32.     Plaintiff once again contacted HR in September 2019 to report Ms. Reed’s actions

  of racial discrimination. Ms. Reed did not acknowledge or address any of Plaintiff’s factual

  accounts of being singled out and humiliated in the presence of other colleagues.

         33.     Ms. Reed also falsely claimed that Mrs. Wilkerson did not attend a mandatory

  company training in Milwaukee although there were team messages and pictures of Mrs.

  Wilkerson and Milwaukee employees on the date in question. Ms. Reed would ignore requests

  made by Mrs. Wilkerson to meet in person in discuss Mrs. Wilkerson’s complaints even requests

  via email when Human resources representatives were carbon copied.

         34.     Ms. Reed would question every project in which Mrs. Wilkerson was in charge.

         35.     Ms. Reed did not question every project of similarly situated non-Black employees.

         36.     Ms. Reed canceled scheduled training sessions for Mrs. Wilkerson’s team and yet

  scheduled training sessions for Mr. McDermott’s and Mrs. Wilkerson’s white counterpart’s teams

  for the same training sessions Mrs. Wilkerson’s team had canceled only hours before.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 11




         37.     In October of 2019, Ms. Reed celebrated a White colleague for suggesting a

  Saturday team meeting, however, upon learning that the idea was Mrs. Wilkerson’s, Ms. Reed

  became angry and invited everyone but Mrs. Wilkerson to the meeting.

         38.     Again, On October 9, 2019, Mrs. Wilkerson reported Ms. Reed’s continuing and

  on-going discriminatory conduct to Human Resources.

         39.     On October 10, 2019, immediately following the complaint to Human Resources,

  Ms. Reed began retaliating against Mrs. Wilkerson.

         40.     Specifically, Ms. Reed began contacting Mrs. Wilkerson’s subordinates and

  requesting Plaintiff’s reporting supervisors to perform tasks reserved for and would normally be

  authorized by Mrs. Wilkerson (i.e. run and pull reports on performance of the Center).

         41.     Ms. Reed’s actions are a direct violation of the reporting structure and were

  undertaken to marginalize and undercut Mrs. Wilkerson’s authority.

         42.     According to Dentaquest’s order of communication, each center has an assigned

  Center Manager.

         43.     The Center Manager has several supervisors, and the supervisors have team leaders

  who are assigned to aid the call center representatives.

         44.     Regional supervisors like Ms. Reed are to communicate with Center Managers for

  any concerns with their center. The Center Manager then provides a report or “project” to

  determine how to address and correct the concern.

         45.     Ms. Reed consistently by-passed the protocol for communication by not

  communicating directly with Mrs. Wilkerson and requesting projects be completed by Mrs.

  Wilkerson’s supervisors.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 11




         46.     On several occasions, Ms. Reed by-passed Mrs. Wilkerson and ordered the Florida

  Center Supervisors to conduct projects that would only lead to delays and phone congestion as

  they would not be available to their team leads and call center representatives when calls were

  escalated.

         47.     Mrs. Wilkerson had a planned and approved vacation over the 2019/2020 New

  Year’s holiday.

         48.     In anticipation of the upcoming time off, Mrs. Wilkerson sent a reminder to Ms.

  Reed to make her aware of the scheduled time off.

         49.     Immediately upon receiving the notification from Mrs. Wilkerson, Ms. Reed sent

  an email to all managers informing them that they had to be in the office the week of New Year’s

  or they would be disciplined.

         50.     Mrs. Wilkerson canceled her vacation plans to abide by Ms. Reed’s instructions

  only to learn that a similarly situated White employee took vacation during this time and was not

  disciplined.

         51.     In early 2020, Mrs. Wilkerson was selected to staff a special project in New York.

         52.     Mrs. Wilkerson’s responsibility was to select the team members she felt best

  conveyed their level of excellence for the new project the company was designing. These

  employees were to be slated to assist Dentaquest New York members with claims and phone calls

  to increase productivity in the New York Market.

         53.     After spending significant time compiling the list of names, Ms. Reed contacted

  Mrs. Wilkerson’s White floor supervisor and had him re-do all of her work, which was not done

  to similarly situated non-Black employees.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 11




          54.     January 2020, Ms. Reed encouraged and forced Mrs. Wilkerson’s reporting

  supervisor to be subordinate to Mrs. Wilkerson. This took place after Ms. Reed questioned whether

  Plaintiff was present in the office. Plaintiff confirmed on three occasions in a matter of an hour

  that she was physically in the office on January 2, 2020. She confirmed via messaging chat, email

  and over the phone. Yet, Ms. Reed called a reposting supervisor, Ms. Aguero to have her confirm

  for the fourth time Mrs. Wilkerson was in-fact in the office.

          55.     There was no basis for the continued distrust outside of Ms. Reed’s core racial bias

  against Plaintiff.

          56.     Mrs. Wilkerson’s employment performance reviews during the years 2014 – 2018,

  always were positive and contained successful scores.

          57.     According to Mrs. Wilkerson’s 2018 performance review, her team in Florida lead

  the way in employee engagement and had the lowest turn-over rate among call center locations.

          58.     At no time did any of Mrs. Wilkerson’s performance reviews contain negative

  feedback or negative information that would require the direct oversight required by Ms. Reed.

          59.     Mrs. Wilkerson received raving reviews by the C-Suite employees as well as

  positive feedback from Dentaquest customers. By way of example:

                  a. Senior VP of Operations Angela Kish who stated “I wanted you to know
                     that your hard work and consistently strong performance is being
                     recognized throughout the organization. Thank you for joining the
                     team!”
                  b. Angela Kish, “Please take a moment at your leisure to read a compliment
                     sent to Dana Schmitt from an employee in our Florida office. Shareza
                     Jackson is our Call Center Manager in Coral Gables and is doing a
                     great job as exhibited by this compliment as well as her exemplary
                     work.”
                  c. Mandel, Guy, who also recognized how well she worked with others and
                     her strong leadership skills, “Shareza - you are truly making a difference
                     in our Florida office each and every day. We are glad to have you as part
                     of the DentaQuest family. Thank you.”
                  d. Dana Schmitt, “It is so often that we get compliments from our callers
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 11



                        and share with the team that I felt it appropriate to also spotlight the great
                        comments received about this super leader, Shareza Jackson.”
                     e. Sheryl Traylor, “Having spent a few days last week in the Florida office,
                        I also heard great things from our employees about Shareza. She is
                        clearly viewed as a leader within her organization.”
                     f. Mrs. Wilkerson was selected to travel to other locations to teach her
                        practices and policies due to the success of the Florida office under
                        her leadership.

            60.      During her employment with the Defendant, Plaintiff had not received negative

  remarks, instead she only received multiple positive performance reviews based on her exemplary

  work.

            61.      Ms. Reed was discriminated against Mrs. Wilkerson because Mrs. Wilkerson is

  Black.

            62.      Ms. Reed continually treated similarly situated White employees differently.

            63.      Due to the on-going discrimination, lack of assistance or actions by HR and promise

  by Ms. Reed on or about June 9, 2020 to demote Mrs. Wilkerson from any managerial position,

  was tantamount to a firing.

            64. As a result of Defendant’s discriminatory employment practices, Plaintiff was

                  materially affected in the terms, conditions, or privileges of employment. She could

                  not serve in a managerial position no longer.

            65.      Plaintiff lost her gainful employment due to defendant’s actions in promising

  demotion would result in loss of income and position.

            66.      As a result of Defendant’s discriminatory employment practices, Plaintiff has

  suffered and continues to suffer damages.

                                           COUNT I – TITLE VII – RACE

            67.      Plaintiff incorporates and re-alleges paragraphs 1 through 66 as if fully alleged

  herein.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 11




          68.       Defendant’s engaging in the pattern of conduct listed in the facts above, taken as a

  whole, materially, and adversely affected the terms, conditions, or privileges of Mrs. Wilkerson’s

  employment.

          69.       Defendant has engaged in intentional race discrimination in the terms and

  conditions of Plaintiff’s employment.

          70.       Defendant’s conduct violates Title VII.

          71.       The Plaintiff has satisfied all statutory pre-requisites for the filing of this action.

          72.       Defendant’s discriminatory conduct, in violation of Title VII, has caused the

  Plaintiff to suffer a loss of pay, benefits and prestige.

          73.       Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

  entitling her to compensatory damages.

          74.       Defendant has engaged in discriminatory practices with malice and reckless

  indifference to the Plaintiff’s federal protected rights, thereby entitling her to punitive damages

  pursuant.

          75.       As a consequence of Defendant’s discriminatory conduct, the Plaintiff was denied

  on-going employment, potential promotions, she was unfairly singled out and embarrassed,

  suffered mental stress and anguish, and had her professional reputation and career opportunities

  for further advancements damaged.

                                       COUNT II – RETALIATION

          76.       Plaintiff incorporates and re-alleges paragraphs 1 through 75 of the as if fully

  alleged herein.
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 10 of 11




          77.      Defendant has engaged in unlawful retaliatory practices in violation of Section

   704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by treating Plaintiff differently immediately after

   Plaintiff reporting discrimination to Human Resources.

          78.      The unlawful employment practices described above were intentional.

          79.      The unlawful employment practices described above were done with malice or

   reckless indifference to the federally protected rights of the Plaintiff.

          80.      As a direct and proximate result of the Defendant’s willful, knowing, and

   intentional discrimination and retaliation against Plaintiff, Plaintiff has suffered and will continue

   to suffer pain, humiliation, and emotional distress. Plaintiff has suffered and will continue to suffer

   a loss of earnings and other employment benefits and job opportunities. Plaintiff is hereby entitled

   to general and compensatory damages in amounts to be proven at trial.



                                               PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for a judgment as follows:

          1. That the Court grant full front pay to the Plaintiff.

          2. That the Court grant full back pay to the Plaintiff.

          3. That the Court grant Plaintiff compensatory damages for the humiliation, emotional

                distress, and other damages caused by Defendant’s conduct;

          4. That the Court grant Plaintiff punitive damages for Defendant’s malicious and reckless

                indifference;

          5. That the Court grant Plaintiff all employment benefits she would have enjoyed had she

                not been discriminated against;

          6. That the Court grant Plaintiff expenses of litigation, including reasonable attorneys’

                fees, pursuant to Title VII;
Case 1:21-cv-21900-KMM Document 1 Entered on FLSD Docket 05/21/2021 Page 11 of 11




          7. That the Court grant Plaintiff all other relief the Court deems just and proper; and,

          8. That the Court grant temporary, preliminary, and permanent injunctive relief

              prohibiting Defendant from engaging in further discriminatory conduct.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all issues so triable.

   Respectfully submitted this 19th day of May 2021.


                                                          /s/ Jadinah N. Gustave
                                                          Jadinah N. Gustave, Esquire
                                                          Counsel for Plaintiff
                                                          The Sejour-Gustave Firm, PLLC
                                                          20801 Biscayne Blvd.. Suite 403
                                                          Aventura, Florida 33180
                                                          Phone: (305) 857-5711
                                                          Primary Email: jngustave@thesgfirm.com
                                                          Secondary Email: admin@thesgfirm.com
